Citation Nr: 1009778	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for swelling of the 
wrist, fingers and knees.  

4.  Entitlement to service connection for a respiratory 
disorder, to include asthma and bronchitis.

5.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to March 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2002 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in January 2006.

The Board remanded the case for additional development in 
January 2007.  The case has now been returned to the Board 
for further appellate review.  

The issue of entitlement to service connection for 
asthma/bronchitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic low back or cervical spine disorder was not 
present during service, arthritis of the low back or cervical 
spine was not manifest within a year after service, and the 
Veteran's current low back and cervical spine disorders did 
not develop as a result of any incident during service.

2.  Chronic swelling of the wrist, fingers and knees was not 
present during service, arthritis of the wrist, fingers and 
knees was not manifest within a year of service, and the 
Veteran's current low swelling disorder did not develop as a 
result of any incident during service.  

3.  A current gastrointestinal disorder, including a hiatal 
hernia and/or ulcer, was not present during service, a peptic 
ulcer was not manifest within a year after separation from 
service, and a current gastro-interstitial disorder is not 
related to any incident during service.


CONCLUSIONS OF LAW

1.  A low back disorder and a cervical spine disorder were 
not incurred in or aggravated by service, and arthritis of 
the spine may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Chronic swelling of the wrist, fingers and knees was not 
incurred in or aggravated by service, and arthritis of the 
joints may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A gastrointestinal disorder was not incurred in or 
aggravated by service, and a chronic gastrointestinal 
disorder such as a peptic ulcer may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist with Evidence

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental 
statement of the case (SSOC).  In that instance, the intended 
purpose of the notice is not frustrated and the Veteran is 
given the opportunity to participate in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption .  However, a recent Supreme Court 
case, Shinseki v. Sanders, 129 S.Ct. 1696 (2009), reversed 
the Federal Circuit's holding.  The Supreme Court held that 
the Federal Circuit placed an "unreasonable evidentiary 
burden upon the VA..." by creating a presumption of prejudice 
with regard to deficient VCAA notice.  (slip. op. at 11).  
The Supreme Court stated that "the party that 'seeks to have 
a judgment set aside because of an erroneous ruling carries 
the burden of showing that prejudice resulted.'"  Id., 
citing Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also 
Tipton v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is 


established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the Veteran, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Letters satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2001, 
May 2002, February 2007, and November 2008.  The letters 
informed him of the evidence required to substantiate his 
claim.  The letters also notified him of his and VA's 
respective responsibilities in acquiring supporting evidence.  
Additionally, the letters complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records and 
arranged for a VA compensation examination for a medical 
nexus opinions including, in particular, in terms of whether 
they are attributable to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.  

I.  Entitlement To Service Connection For Low Back And 
Cervical Spine Disorders.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the hearing held before the undersigned Veterans Law 
Judge in January 2006, the Veteran testified that he was 
involved in an auto accident in service in which his car 
overturned, and this injured his back.  The Veteran conceded 
that he had a post-service on the job injury in 1992 in which 
he hit a bump in the road while driving, but stated that he 
had back pains even before then.  The Veteran also asserted 
that his cervical spine problems started in service at the 
same time as the low back problems.  The Veteran has also 
presented written witness statements which tend to confirm 
the occurrence of an auto accident in service.  

Significantly the Veteran's service treatment records do not 
contain any references to any injury to the back or the 
cervical spine.  His service treatment records contain 
references to other orthopedic problems.  The report of a 
medical history given by the Veteran in December 1976 for the 
purpose of separation from service he denied having recurrent 
back pain.  He also denied having arthritis, bursitis, bone 
or joint deformity, or a painful shoulder.  He described his 
health as being good.  He also denied having recurrent back 
pain.  The report of a medical examination conducted at that 
time reflects that clinical evaluation of the spine was 
normal.  

A subsequent service record dated in February 1977 reflects 
that he was in an auto accident three days earlier and had 
pain in the shoulder.  The Board notes that if neck and back 
problems had been present, it seems likely that they would 
have been 


mentioned in the record.  The Board has noted that a record 
dated over a month later in March 1977 contains a complaint 
of a lump on the forearm and also notes that the Veteran 
either "lacks pain" or had "back pain."  Even assuming 
that this was a reference to back pain, however, the record 
contains no abnormal finding pertaining to the back and does 
not contain a diagnosis of any back disorder.  Therefore, it 
cannot be said to demonstrate the present of a chronic back 
disorder.  

There is also no evidence of arthritis of the lumbar or 
cervical spine within a year after separation from service.  
The earliest medical records pertaining to the back are from 
many years after separation from service.  For example, 
records from William O. Walker, a chiropractor, dated in 1992 
reflects treatment for back pain.  Significantly, however, a 
treatment record dated in April 1992 indicates that the pain 
had only been present for three weeks.  This history places 
the date of onset of the problems as being many years after 
separation from service.  Similarly, a medical report dated 
in 1992 notes that the Veteran had an acute cervical syndrome 
and acute lumbar syndrome with date of disability beginning 
April 17, 1992.  The same form also reported that an injury 
had occurred on that date, although no details were noted.  
Regardless, this document clearly reflects that the lumbar 
and cervical spine problems were of recent onset.  The 
records contained no mention of any symptoms extending back 
to service which had been approximately 15 years earlier.  

The Board finds that the Veteran's testimony in which he gave 
a history of having sustained injuries to the back and left 
knee injury in service followed by chronic symptoms, along 
with various lay statements which purport to support the 
testimony, are contradicted by more reliable evidence which 
is of record.  The treatment records from 1992 clearly 
demonstrate that his back and neck problems resulted from 
post service injuries.  The histories which he gave at that 
time were presented for the purpose of obtaining medical 
treatment, and are considered to have higher level of 
credibility than histories presented for the purpose of 
obtaining monetary benefits.  Moreover, the histories 
presented by the Veteran in 1992 were much closer in time to 
his period of service and he therefore would have had a 
better recollection of the factors leading to the development 
of his back and neck problems.  As such, the Board finds that 
the Veteran's more recent statements and those of others 
submitted in this case are inconsistent and not credible.  

Therefore, the Board finds that the preponderance of the 
evidence shows that a chronic back disorder and a chronic 
cervical spine disorder were not present until many years 
after service, and are not related to his period of service.  
Accordingly, the Board concludes that disorders of the low 
back and cervical spine were not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.

II.  Entitlement To Service Connection For Swelling
Of The Wrist, Fingers And Knees.

The Veteran testified during the hearing held before the 
undersigned Veterans Law Judge that he had swelling of the 
joints as a result of the auto accident in service.  He said 
that he had not been given a definite diagnosis.  

The report of a medical history given by the Veteran in 
December 1976 reflects that he denied having swollen or 
painful joints, arthritis, rheumatism, bursitis, or deformity 
of the bones or joints.  The report of a medical examination 
conducted at that time shows that no abnormality of the 
musculoskeletal system was noted.   

The Board has noted that service medical records contain 
complaints relevant to this claim.  For example, in April 
1976, he was seen at an emergency room for a laceration of 
the left first digit.  It was cleansed and sutured.  In 
February 1977, it was noted that the Veteran had been in an 
auto accident.  On examination, it was noted that the right 
knee was within normal limits.  The assessment was contusions 
and abrasions.  In March 1977 it was noted that the Veteran 
complaints of having swelling and itching of the right arm 
and hand.  A subsequent record dated later in March noted 
that the right hand swelling had disappeared, but there was 
swelling of the left foot.    

There is no evidence of any arthritis or any additional 
swelling symptoms until many years after service.  The post 
service medical evidence includes the report of a 


VA joints examination in September 2009.  The examiner 
reviewed the records, and noted that the Veteran had been 
involved in an auto accident in service 1977, and that there 
were reports of back, shoulder and knee pains.  The examiner 
also noted that the Veteran's current complaints suggested 
pain, stiffness, swelling, and difficulty with his back, and 
swelling in the knees.  The Veteran stated that this had been 
worsening over the last 15 years, and that he stopped working 
in 2004 or 2005 as a result of pain.  Following examination, 
the physician stated that the written record and the joint 
examination did not indicate a connection between the motor 
vehicle accident and the subsequent development of 
osteoarthritis and soft tissue joints problems over the 
subsequent 20 to 30 year period of time.  The examiner 
concluded that the changes in the hands, wrists, fingers, 
knees and shoulder were not etiologically related to the 
motor vehicle accident sustained in 1977.   

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's contention that his current swelling complaints 
resulted from an injury in service.  The problems noted in 
service were apparently only present briefly.  Moreover, at 
the time the Veteran made the complaint in service, 
examination showed no significant abnormality.  In addition, 
to the extent that the Veteran claims continuity of 
symptomatology since service, the Board notes that his 
contentions are contradicted by the absence of treatment 
records for many years.  This absence of documented 
complaints weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Board has 
noted that a Veteran's claim of continuity of symptomatology 
may not be rejected based solely on the absence of 
corroborating medical evidence.  See Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed Cir. 2006).  Nevertheless, the Court in 
Buchanan stated that the lack of contemporaneous records may 
be a fact that the Board can consider and weigh against a 
veteran's lay evidence.  See Buchanan, supra, at 1336-1337.  
The Board is of the opinion that in light of the lack of any 
post service medical evidence showing complaints pertaining 
to the until many years after service, the history of 
continuity since 


service is not credible.  This is particularly the case where 
the history of continuity is being offered in support of a 
claim for monetary benefits.  The Board is fully justified in 
determining whether lay evidence is credible in and of 
itself, i.e. because of possible bias, conflicting 
statements, etc.  See Buchanan, supra, at 1337.  

The Board also notes that the lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the Veteran is not 
competent to testify that his swelling of the joints is due 
to the same underlying medical disorder which prompted the 
complaints which were noted in service.  Although a Veteran 
is competent to testify regarding the date of onset of an 
observable disability such as varicose veins, See Barr v. 
Nicholson, 21 Vet. App. 303 (2007), this is not the case with 
a disorder such as an internal dysfunction of a joint.  

The fact that the Veteran's own account of the etiology of 
his disability was recorded in some of the medical reports is 
not sufficient to support the claim.  See LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).  The only medical opinion of record 
is the VA opinion which weighs against the claim.  That 
opinion was based on review of the claims file, interview of 
the Veteran, as well as examination.  

For the foregoing reasons, the Board finds that a chronic 
swelling of the wrists, fingers and knees was not present 
until many years after service and is not related to any 
incident during service.  Also arthritis of the joints was 
not manifest within a year of separation from active service.  
Accordingly, the Board concludes that chronic swelling of the 
wrists, fingers and knees was not incurred in or aggravated 
by service, and arthritis of the joints may not be presumed 
to have been incurred in service.  


III.  Entitlement To Service Connection For A 
Gastrointestinal disorder.

The Veteran's service medical records are completely negative 
for any references to an ulcer or other chronic 
gastrointestinal disorder.  

The report of a medical examination conducted in December 
1976 for the purpose of the Veteran's separation from service 
shows that the Veteran's abdomen and viscera had no 
significant abnormalities.  The liver and spleen were also 
normal, and there were no masses.  It was also specifically 
noted that there was no hernia.  He was found to be qualified 
for separation from service. 

With respect to post-service records, the Board notes that 
there is no evidence of a chronic disorder such as a peptic 
ulcer within a year after separation from service.  The 
earliest post-service medical record containing references to 
any type of gastrointestinal disorder are dated many years 
later.  There is no medical opinion in these records that any 
of the symptoms dated back to his period of service.   

The Board has considered testimony given by the Veteran 
during a hearing held in January 2006.  He reported that he 
had stomach symptoms once or twice during service.  He stated 
that he could not remember the diagnosis.  Regarding whether 
he had been given a diagnosis after service, the Veteran 
testified that the VA had told him that he had scar tissue in 
his stomach.  He further stated that he had been told that he 
had a hiatal hernia.  Although the Veteran has now given his 
own opinion that his current gastrointestinal problems began 
during service, the United States Court of Appeals for 
Veterans Claims has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In light of the lack of medical evidence showing a 
gastrointestinal disorder in service, the normal separation 
examination, and the lack of any evidence of treatment for a 
gastrointestinal disorder until many years after service, the 
Board finds that a gastrointestinal disorder with a hiatal 
hernia and ulcer was not present during service, a peptic 
ulcer was not manifest within a year after separation from 
service, and a current gastrointestinal disability is not 
shown to be related to any incident during service.  
Accordingly, the Board concludes that a gastrointestinal 


disorder with a hiatal hernia or ulcer was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.


ORDER

1.  Service connection for a low back disorder is denied.

2.  Service connection for a cervical spine disorder is 
denied.

3.  Service connection for swelling of the wrist, fingers and 
knees is denied.  

4.  Service connection for a gastrointestinal disorder is 
denied.  


REMAND

The duty to assist requires that VA afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

Regarding the Veteran's claim for service connection for a 
respiratory disorder, to include asthma and bronchitis, the 
Board notes that his service medical records reflect that he 
was treated on several occasions for respiratory symptoms.  A 
service radiology report shows that he had a productive 
cough, and shortness of breath for three weeks.  An X-ray of 
the chest in November 1975 showed no significant abnormality.  
In December 1975 it was noted that he had bronchitis.  In 
February 1976, he complained of wheezing

On the report of a medical history given by the Veteran in 
December 1976 for the purpose of separation, he initially 
checked a box indicating that he had a history of asthma, 
however, he then crossed that out and checked a box denying 
such a history.  He also denied having a chronic cough, but 
he gave a history of shortness of breath and pain or pressure 
in the chest.   

During the hearing, the Veteran testified that he had 
breathing symptoms in service due to mowing the lawn and 
sweeping the floors.  He said that he went on sick call and 
was checked for asthma multiple times.  He further stated 
that since getting out of service, he had episodes when it 
was hard to breath every year.  

The Board also ntoes that the medical evidence includes VA 
treatment records showing that the Veteran has been 
prescribed inhalers to treat respiratory symptoms. 

Therefore, the Board concludes that an examination is 
required to determine the likelihood that the current 
psychiatric problems are related to service-connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA respiratory examination for the purpose 
of determining the etiology of his current 
respiratory problems.  The claims file 
must be made available for review in 
connection with the examination.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
asked to review all pertinent records 
associated with the claims file, 
particularly the service treatment records 
discussed above, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that each of the 
Veteran's currently diagnosed respiratory 
problems had their onset during service or 
are in any other way causally related to 
active service or to the symptoms noted in 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board. Copies of all pertinent records in 
the Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner.

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and the Veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


